DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 03/17/2021 by Applicant’s Attorney, Bryan Fink.

The application has been amended as follows:
CLAIMS: 

Rejoin withdrawn claims 9-10.

1. A working machine that causes a working mechanism to install, on a workpiece, a storing-target body stored in a tape, the working machine comprising: 
a storing-target-body supply device that supplies the storing-target body stored in the tape to the working mechanism; and 
a drive device that gives a drive force to the storing-target-body supply device, 
wherein the storing-target-body supply device includes: 
a supply-reel storage that stores a supply reel around which the tape storing the storing- target body is wound, 
a tape feed mechanism that unwinds the tape from the supply reel so as to feed the storing-target body to a predetermined supply position, 

a housing that accommodates the supply-reel storage, the tape feed mechanism, and the drive transmitting mechanism within the housing, wherein the drive device is arranged outside of the housing and transmits the drive force to the drive transmitting mechanism accommodated by the housing.

5. A storing-target-body supply device that supplies a storing-target body stored in a tape, the device comprising: 
a supply-reel storage that stores a supply reel around which the tape storing the storing- target body is wound, 
a tape feed mechanism that unwinds the tape from the supply reel so as to feed the storing-target body to a predetermined supply position, 
a drive transmitting mechanism that transmits a drive force to the tape feed mechanism, and 
a housing that accommodates the supply-reel storage, the tape feed mechanism, and the drive transmitting mechanism within the housing, wherein the drive force is generated outside of the housing and transmits the drive force to the drive transmitting mechanism accommodated by the housing.  

11. A method for manufacturing a workpiece on which a storing-target body is installed, the method comprising: 
a storing-target-body supplying step of supplying the storing-target body to a predetermined supply position by using a working machine, the working machine including: 
a storing-target-body supply device that supplies the storing-target body stored in a tape to a working mechanism; and 
a drive device that gives a drive force to the storing-target-body supply device, 
the storing-target-body supply device including: 

a tape feed mechanism that unwinds the tape from the supply reel so as to feed the storing-target body to the predetermined supply position; 
a drive transmitting mechanism that transmits, to the tape feed mechanism, the drive force given from the drive device; and 
a housing that accommodates the supply-reel storage, the tape feed mechanism, and the drive transmitting mechanism within the housing, wherein the drive device is arranged outside of the housing and transmits the drive force to the drive transmitting mechanism accommodated by the housing, and 
an installing step of installing the supplied storing-target body on the workpiece by using the working mechanism.  

15.  The working machine of Claim 2, wherein the drive device has a housing that is separate from the housing of the storing-target-body supply device and accommodates the drive gear and drive motor within the housing of the drive device.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1, 5, and 11 are directed towards a working machine that causes a working mechanism to install a storing-target-body stored in a tape on a workpiece, an associated storing-target-body supply device, and an associated method for manufacturing a workpiece on which a storing-target body is installed respectively. The prior art fails to disclose or render obvious all of the limitations of claims 1, 5, and 11. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1, 5, and 11: 
a housing that accommodates the supply-reel storage, the tape feed mechanism, and the drive transmitting mechanism within the housing wherein the drive device is outside of the housing and transmits the drive force to the drive transmitting mechanism within the housing. 

Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729